        Case 1:17-cv-05833-DLC Document 383 Filed 02/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :                 17cv5833(DLC)
                                       :
                         Plaintiffs,   :              MEMORANDUM OPINION
               -v-                     :                   AND ORDER
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The plaintiffs have moved to compel non-party Michael

Sanford to produce records of his communications with attorney-

defendant Edward Feldman.       The parties dispute whether those

communications are covered by the attorney-client privilege.

For the following reasons, the motion to compel is granted in

part.

                                 Background

     On July 30, 2020, discovery was scheduled to conclude in

this action on February 19, 2021.         Plaintiffs’ summary judgment

motion is due March 12.

     On February 12, the plaintiffs moved to compel Sanford to

produce records of his communications with Feldman from October

22, 2015 to July 11, 2017.       Sanford represents that he was not

properly served with the February 12 motion to compel on
     Case 1:17-cv-05833-DLC Document 383 Filed 02/23/21 Page 2 of 5




February 12.   On February 19, having been served, he responded

to the motion in two separate submissions.

     It is undisputed that Feldman represented Sanford’s

company, Pursuit Holdings, LLP (“Pursuit”), and that the trustee

in Pursuit’s bankruptcy proceeding has waived the attorney-

client privilege for such communications.       While Feldman has

stated that he only represented Pursuit, Sanford contends that

Feldman also represented Sanford personally and other Sanford

entities in their dispute with the plaintiffs.        Sanford has

provided on January 21 and February 19 statements to this Court

regarding the basis for his assertion that Feldman did not

represent only Pursuit.    In a letter of January 21, Feldman

stated that he only represented Pursuit and “never represented

Mr. Sanford and/or any of his other entities in any litigation

or other matters.”

                              Discussion

     “The burden of establishing the applicability of the

[attorney-client] privilege rests with the party invoking it.”

In re Cty. of Erie, 473 F.3d 413, 418 (2d Cir. 2007).         See also

United States v. Pugh, 945 F.3d 9, 18 (2d Cir. 2019).         The

existence of an attorney-client relationship depends on a number

of factors, including:

     1) whether a fee arrangement was entered into or a fee
     paid; 2) whether a written contract or retainer agreement
     exists indicating that the attorney accepted


                                   2
        Case 1:17-cv-05833-DLC Document 383 Filed 02/23/21 Page 3 of 5




     representation; 3) whether there was an informal
     relationship whereby the attorney performed legal services
     gratuitously; 4) whether the attorney actually represented
     the individual in an aspect of the matter (e.g., at a
     deposition); 5) whether the purported client believed that
     the attorney was representing him and whether this belief
     was reasonable.

Lebetkin v. Giray, No. 18CV8170 (DLC), 2018 WL 6591252, at *6

(S.D.N.Y. Dec. 14, 2018) (citation omitted) (applying New York

law).    With respect to the last criterion, “one party's

unilateral beliefs and actions do not confer upon him or her the

status of client.”      Solondz v. Barash, 639 N.Y.S.2d 561, 564

(3rd Dep’t 1996).

     The critical events in this § 1983 lawsuit took place

between October 2015 and February 2016.1         It is undisputed that

Feldman represented Pursuit during that period in connection

with the dispute at issue in the lawsuit:          the sale of a

penthouse apartment and the dispersal of the proceeds from that

sale.    Sanford has not met his burden of establishing that

Feldman separately represented anyone other than Pursuit during




1
 The plaintiffs’ motion to compel discovery of Sanford’s
communications with Feldman after February 2016 is denied as
untimely given the longstanding discovery cut-off of February 19
and the insufficient showing of relevance. The further removed
from February 2016 the request is, the more complex the
representation issues become.




                                      3
      Case 1:17-cv-05833-DLC Document 383 Filed 02/23/21 Page 4 of 5




that time period.2    With respect to the first and second factors,

Sanford has not presented evidence of any fee arrangement or a

written agreement demonstrating Feldman’s representation of

Sanford or a company other than Pursuit.        As to the fourth

factor, Sanford has not explained how Feldman represented him or

any entity other than through his representation of Pursuit.           As

to the fifth factor, while Sanford now states that he understood

himself to be in an attorney-client relationship with Feldman,

he has not presented any evidence that he believed that to be

true during the operative time period or that the representation

was separate from Feldman’s representation of Pursuit.          The

third factor is not relevant to this dispute.

     Finally, even if the attorney-client privilege applied to

Sanford’s communications with Feldman during the operative time

period, Sanford has spoken, written, and testified about these

communications extensively in connection with Feldman’s

representation of Pursuit and the penthouse transaction.           As a

result, to the extent he had an attorney-client privilege with

Feldman, Sanford has waived it.




2 Even if Sanford had a common interest in Feldman’s
representation of Pursuit, Pursuit has waived its attorney-
client privilege.

                                    4
     Case 1:17-cv-05833-DLC Document 383 Filed 02/23/21 Page 5 of 5




                              Conclusion

     The motion to compel is granted with respect to

communications between Sanford and Feldman made from October

2015 through February 2016.    Sanford must produce those

communication to plaintiffs by Friday, February 26, 2021, with

the following exception.    If Sanford believes any individual

communication in that time period arose from Feldman’s

representation of Sanford personally or an entity other than

Pursuit as distinguished from Feldman’s representation of

Pursuit, Sanford may withhold production of that document and

submit that communication to this Court for in camera review by

March 1, 2021 at noon.


Dated:    New York, New York
          February 23, 2021




                                   5
